
	
		I
		112th CONGRESS
		1st Session
		H. R. 2878
		IN THE HOUSE OF REPRESENTATIVES
		
			September 9, 2011
			Mr. Cohen (for
			 himself and Mr. Issa) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act with respect
		  to temporary admission of nonimmigrant aliens to the United States for the
		  purpose of receiving medical treatment, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Compassionate Visa for Medical
			 Treatment Act.
		2.Nonimmigrant classes
			 for aliens seeking medical treatment and immediate family membersSection 101(a)(15)(B) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(a)(15)(B)) is amended—
			(1)by striking
			 (B) and inserting (B)(i); and
			(2)by adding at the
			 end the following:
				
					(ii)an alien having a residence in a foreign
				country which the alien has no intention of abandoning who seeks to enter the
				United States temporarily and solely for the purpose of receiving medical
				treatment (including participation in a research study) for a disease or
				condition that, if left untreated, threatens to undermine the alien’s survival
				or day-to-day functioning with an increased likelihood of a progression from a
				less severe to a more severe disease or condition; or
					(iii)a son, daughter, spouse, or parent
				of an alien described in clause (ii) if accompanying or following to join such
				alien;
					.
			3.Conditions on
			 nonimmigrants receiving medical treatment in the United States and family
			 membersSection 212(q) of the
			 Immigration and Nationality Act (8 U.S.C. 1182(q)) is amended—
			(1)by striking
			 (q) and inserting (q)(1); and
			(2)by adding at the
			 end the following:
				
					(2)For each principal alien admitted
				under clause (ii) of section 101(a)(15)(B), not more than two family members
				may be admitted under clause (iii) of such section.
					(3)The initial period of authorized
				admission for a nonimmigrant described in clause (ii) or (iii) of section
				101(a)(15)(B) may not exceed 6 months. Such initial period may be extended in
				increments of up to 1 year by the Secretary of Homeland Security based on
				documented need for the principal alien described in section 101(a)(15)(B)(ii)
				to continue to receive medical treatment in the United States.
					(4)In the case of a parent admitted as a
				nonimmigrant under clause (iii) of section 101(a)(15)(B) in order to accompany
				or follow to join a child admitted under clause (ii) of such section, if the
				parent’s initial period of authorized admission is extended under paragraph
				(3), the Secretary of Homeland Security shall authorize the parent to engage in
				employment in the United States during the remainder of the parent’s period of
				authorized admission as such a nonimmigrant, and shall provide the parent with
				an employment authorized endorsement or other appropriate
				document signifying authorization of
				employment.
					.
			4.ConstructionThe amendments made by this Act shall not be
			 construed to permit an alien admitted to the United States under the provisions
			 of such amendments to adjust status to that of an alien lawfully admitted for
			 permanent residence.
		
